By the Court.

The only question on this appeal is whether in the making of a loan by the plaintiff, through an agent, there was an agreement for usurious interest. The case contains evidence tending to show that the loan was made upon an agreement for the payment of interest at the rate of 3 per cent, a month, and that the same was paid. But, even if the evidence before us should be deemed insufficient to support the verdict, the appellant could not prevail; for the settled case does not purport to contain all the evidence, nor is it certified to contain it.
Judgment affirmed.